Citation Nr: 0400665	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  98-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from August 1974 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

This matter was previously before the Board in July 2002.  At 
that time, a remand was ordered to accomplish further 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the present case, the VA issued a VCAA notice letter in 
May 2003.  That letter apprised the veteran of a change in 
the law regarding Diagnostic Code 5293, for intervertebral 
disc syndrome.  However, since that time, there has been a 
change in the law affecting all spinal disabilities.  The 
veteran has not been informed of this change in the law.  
Further, the RO has not adjudicated the issue on appeal with 
consideration of the revised rating criteria.  

Furthermore, the Board observes that VA last examined the 
veteran for his low back disability in May 1998.  Since that 
time, the RO attempted to arrange another VA examination.  
Reports of contact dated in September 2002 indicate that the 
veteran did not wish to have another examination.  However, 
in correspondence dated and received in May 2003, the veteran 
indicated he desired to be examined to obtain more current 
findings relative to his disability status.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Schedule the veteran for a VA spine 
examination.  The examination must 
include complete neurologic and 
orthopedic findings, to include range of 
motion findings.  The examiner should 
clearly identify the specific pathology 
underlying the veteran's limitation of 
lumbar spine motion.  Moreover, the 
examiner should note whether there is any 
additional limitation of function due to 
factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Additionally, if any 
neurologic deficits are detected, the 
examiner should state whether they are 
attributable in part or whole to a low 
back disability or if they solely relate 
to the veteran's service connected left 
leg disability.  Any other necessary 
tests and procedures should be performed.  
The claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  If the veteran declines to 
be examined then the file should clearly 
reflect that fact.   

3.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
should readjudicate the issue on appeal, 
considering all newly submitted evidence, 
with consideration of all applicable 
rating criteria, including as effective 
prior to and from September 23, 2002, and 
effective September 26, 2003, as 
appropriate. See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002) and 68 Fed. Reg. 
51454 - 51458 (Aug. 27, 2003).

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include all 
applicable rating criteria for evaluating 
the disability at issue, effective prior 
to and from September 26, 2003.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




